Citation Nr: 0613220	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-25 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
head condition.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Petersburg, Florida.  The Board 
issued a decision in this matter in November 2004 which the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In January 2006, a Joint Motion to 
Remand (motion) was submitted to the Court; the Court granted 
the motion in February 2006.

The case has been advanced on the docket.  


REMAND

The motion mentioned above directs that the veteran should be 
requested to identify when and where he suffered an injury to 
either his back or head while on active duty and the 
surrounding circumstances.  As a part of VA's duty to assist, 
the veteran should be requested to submit any evidence in his 
possession pertinent to these claims.  See 38 C.F.R. 
§ 3.159(b) (2005); see also Dingess v. Nicholson, No. 01-
1917, slip op. at 16 (U.S. Vet. App. Mar. 3, 2006).

The current evidence of record fails to reveal a diagnosis of 
a chronic disability involving the head or spine while the 
February 1946 report of medical examination does not notate 
any history of injuries.  The motion also directs the Board 
to afford the veteran VA examinations in connection with this 
claim to clarify whether the veteran is diagnosed with a 
current back or head condition and whether any such 
disability is the result of the veteran's military service.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  The RO should consider whether the 
1946 rating may be considered final in 
light of July 1946 and May 1947 letters 
from the veteran.  

2.  Ensure that the notification and 
development action required by statute, 
implementing regulation, court decisions, 
and VA directives is completed for these 
claims, to include telling the veteran to 
submit copies of any evidence in his 
possession relevant to his claims and 
advising his service medical records, 
which VA attempts to obtain, do not 
reflect treatment for the claimed 
injuries and request he identify any 
injuries to his head and/or back while in 
service.

3.  Schedule the veteran for the 
appropriate VA examination at which time 
the examiner should provide an opinion, 
after reviewing the evidence of record 
and examining the veteran, as to whether 
the veteran has any currently diagnosed 
head disability.  If a head disability is 
diagnosed, the examiner should indicate 
whether the disability is at least as 
likely as not (50%) etiologically related 
to the veteran's period of military 
service, to include (a) any head injury 
identified by the veteran between March 
24, 1945, to June 30, 1945, and/or (b) 
his treatment for catarrhal fever in 
September 1945 at which time he 
complained of headaches.

If any medical opinion cannot be given on 
a medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

4.  Schedule the veteran for a VA spine 
examination.  After reviewing the 
evidence of record and examining the 
veteran, the examiner should determine 
whether the veteran has any currently 
diagnosed spine disability.  If a spine 
disability is diagnosed, the examiner 
should indicate whether the disability is 
at least as likely as not (50%) 
etiologically related to the veteran's 
period of military service, to include 
(a) any spine injury identified by the 
veteran between March 24, 1945, to June 
30, 1945, and/or (b) his treatment for 
catarrhal fever in September 1945 at 
which time he complained of generalized 
aches and pains including back pain.

If any medical opinion cannot be given on 
a medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

5.  Readjudicate the veteran's claims.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits and all 
evidence received since June 2003.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






